         Case 5:17-cv-00950-G Document 108 Filed 05/25/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

MARCUS THURMAN,                             )
                                            )
      Plaintiff,                            )
                                            )
v.                                          )         Case No. CIV-17-950-G
                                            )
COUNTY COMMISSIONERS OF                     )
OKLAHOMA COUNTY et al.,                     )
                                            )
      Defendants.                           )

                                        ORDER

      The docket reflects that on April 29, 2021, a Report and Recommendation (Doc.

No. 106) issued by United States Magistrate Judge Shon T. Erwin was mailed to Plaintiff’s

former address of record.     On May 24, 2021, the Court mailed the Report and

Recommendation to Plaintiff’s current address.

      IT IS THEREFORE ORDERED that Plaintiff’s deadline to object to the Report and

Recommendation (Doc. No. 106) is extended to June 15, 2021. Plaintiff is hereby advised

of his right to file an objection to the Report and Recommendation with the Clerk of this

Court by that date. See 28 U.S.C. § 636(b); Fed. R. Civ. P. 72. Failure to make timely

objection to the Report and Recommendation waives the right to appellate review of both

factual and legal questions contained therein. See Casanova v. Ulibarri, 595 F.3d 1120,

1123 (10th Cir. 2010).

      IT IS SO ORDERED this 25th day of May, 2021.
